Citation Nr: 1002946	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  09-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot fracture.

2.  Entitlement to service connection for residuals of a 
right wrist fracture.

3.  Entitlement to service connection for residuals of left 
hand fracture.

4.  Entitlement to service connection for residuals of jammed 
right index finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to 
December 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claims.

The RO in Montgomery, Alabama, currently has jurisdiction 
over the Veteran's VA claims folder.

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.

For the reasons discussed below, the Board finds that further 
development is required for resolution of the Veteran's 
claims.  Accordingly, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that further development is required in order to 
comply with the duty to assist.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Initially, the Board notes that the Veteran's service 
treatment records confirm he sustained injuries to all of the 
joints that are the subject of this appeal.  For example, he 
sustained a left hand injury in May 1981, and X-rays revealed 
a slightly comminuted fracture involving the distal shaft of 
the 5th metacarpal volar angulation of the distal fragment of 
a mild degree.  He was subsequently treated for a right ankle 
injury in April 1987, and X-rays revealed evidence of tiny 
avulsion fracture of the right foot.  Thereafter, he was 
treated for complaints of inability to straighten the 3rd 
digit of the right hand (also referred to as the long finger) 
in June 1990 following injury playing softball.  Finally, 
records indicate he injured his right wrist playing football 
in October 1991, and X-rays showed a non-displaced transverse 
mid-navicular fracture with no angulation or rotation.

Despite the foregoing, the Board observes that there is no 
post-service medical evidence of any of the claimed 
disabilities other than the Veteran's account of recurrent 
pain of varying degrees and duration at the October 2009 
hearing.  There is caselaw to the effect that "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  However, 
other caselaw has held that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In view of the foregoing, as well as the confirmed in-service 
injuries, the Board is of the opinion that competent medical 
evidence is necessary to resolve whether the Veteran does in 
fact have chronic disabilities of the claimed joints, and 
whether such disabilities are causally related to active 
service.  Therefore, a remand is required in the instant 
case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As an additional matter, the Board notes the Veteran 
testified at the October 2009 hearing that he had not 
actually received any treatment for the claimed disabilities, 
but he had received treatment for a different condition at 
the Pendosa VA clinic at which time these disabilities were 
discussed.  Transcript p. 9.  Thus, it appears there may be 
potentially pertinent evidence that is not on file.  
Moreover, the United States Court of Appeals for Veterans 
Claims has held that VA records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant 
statutory and regulatory provisions also emphasize the 
importance of obtaining pertinent VA records as part of the 
duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2).  Consequently, the Board concludes that a 
remand is also required in order to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request medical 
records concerning the Veteran from the 
Pendosa VA clinic as identified at his 
October 2009 hearing, and any other VA 
medical facility which might have these 
records.

2.  After obtaining these additional VA 
medical records to the extent possible, 
the Veteran should be afforded an 
examination to determine the nature and 
etiology of the claimed disabilities of 
the right foot, right wrist, left hand 
and right index finger.  The claims 
folder should be made available to the 
examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

For any chronic disability of the claimed 
joints found on examination, the examiner 
must express an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any such 
disability is etiologically related to 
active service to include the confirmed 
injuries documented in the service 
treatment records.

Specifically, the Board notes that the 
Veteran's service treatment records 
confirm he sustained injuries to all of 
the joints that are the subject of this 
appeal.  For example, he sustained a left 
hand injury in May 1981, and X-rays 
revealed a slightly comminuted fracture 
involving the distal shaft of the 5th 
metacarpal volar angulation of the distal 
fragment of a mild degree.  He was 
subsequently treated for a right ankle 
injury in April 1987, and X-rays revealed 
evidence of tiny avulsion fracture of the 
right foot.  Thereafter, he was treated 
for complaints of inability to straighten 
the 3rd digit of the right hand (also 
referred to as the long finger) in June 
1990 following injury playing softball.  
Finally, records indicate he injured his 
right wrist playing football in October 
1991, and X-rays showed a non-displaced 
transverse mid-navicular fracture with no 
angulation or rotation.

A complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the December 2008 Statement of the Case, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


